Per Curiam.
We have examined the papers and testimony in this case with care; and, while we are convinced that the grantor in the deed in controversy was of sound mind when she made it, yet we think the reasons given by the learned judge who denied the motion are conclusive. In addition to the remedy suggested by the judge at special term, it is possible that the cloud upon the title may be removed by an action brought for that purpose, in which all the heirs at law are made parties. The order should therefore be affirmed, with costs.